DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Broadest Reasonable Interpretation
Regarding claims 1-20, under the broadest reasonable interpretation standard, the conditional “if language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”). “If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive. Under the broadest scenario, the steps or functions dependent on the “if condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (Lin), U.S. Patent Pub. No. 2018/0020453.
Regarding claims 1 and 20, Lin discloses an access point (AP), comprising: at least one radio; a processor; and a memory unit operatively connected to the processor, the memory unit including instructions that when executed, cause the processor to: determine if a channel switch from a current channel on which the at least one radio is set to operate to an alternative channel is required (0005, 0006); in response to a determination that a channel switch is required, determine a type of alternative channel to which the at least one radio is to be switched; in response to a determination that the type of alternative channel is a dynamic frequency selection (DFS) channel, convert the AP to a multi-radio mode of operation that includes an isolated radio chain; scan the alternative channel using the isolated chain of the at least one radio to detect radar signals present thereon; and transition the at least one radio to the alternative channel if no radar signals are detected (0005, 0006, 0055, 0070-0072) . 

Regarding claim 3, Lin discloses the AP of claim 1, wherein the instructions that when executed cause the processor to determine if a channel switch from the current home channel to the alternative channel is required causes the processor to determine if the utilization of the current home channel is worsening, and if the alternative channel has lower utilization than the current home channel (0054, 0070). 
Regarding claim 4, Lin discloses the AP of claim 3, wherein the at least one radio comprises an 8 chain 5 GHz radio convertible at run-time to two 5 GHz radios each operating with 4 chains each (0052; figure 6B).
Regarding claim 5, Lin discloses the AP of claim 3, wherein the at least one radio comprises n chains convertible at run- time to two or more subsets of the n chains (0052, figure 6B).
Regarding claims 6, Lin discloses the AP of claim 5, wherein the instructions that when executed cause the processor to scan the alternative channel further cause the processor to the scan the alternative channel for a period of time commensurate with a Channel Availability Check (CAC)-specified duration (0005, 0067) . 
Regarding claim 7, Lin discloses the AP of claim 5, wherein the memory unit includes further instructions that when executed cause the processor to operate the at least one radio as the two or more subsets of the n chains, and to dedicate a chain of at 
Regarding claim 8, Lin discloses the AP of claim 5, wherein the memory unit includes further instructions that when executed cause the processor to operate the radio as a single n chain radio, and to dedicate a chain of the single n chain radio to operate as the isolated chain (see figure 6B).
Regarding claim 9, Lin discloses the AP of claim 1, wherein the instructions that when executed cause the processor to determine if a channel switch from the current home channel to the alternative channel is required causes the processor to determine if radar signals are detected on the current home channel, and the alternative channel comprises a DFS channel (0070-0072).
Regarding claim 12, Lin discloses the AP of claim 1, wherein the current channel comprises a specified home channel on which the at least one radio is configured to provide client connectivity (figure 3).
Regarding claim 13, Lin discloses the AP of claim 1, wherein the memory unit includes instructions that when executed further cause the processor to, in response to a determination that the type of alternative channel is a non-DFS channel, transmit a Channel Switch Announcement (CSA) information element (IE) to clients currently associated with the AP (0063).
Regarding claim 14, Lin discloses the AP of claim 13, wherein the memory unit includes instructions that when executed further cause the processor to migrate the AP to the non-DFS channel (0052, 0063).

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (Johnson), U.S. Patent Pub. No. 2021/0099889.
Regarding claim 15, Johnson discloses an access point (AP), comprising: at least one radio; a processor; and a memory unit operatively connected to the processor, the memory unit including instructions that when executed, cause the processor to: periodically scan foreign channels while the at least one radio is set to operate on a home channel; create a ranked list of the foreign channels based on utilization of each of the foreign channels; determine utilization of the home channel (0026); in response to a determination that the utilization of the home channel is such that the at least one radio should transition to an alternative channel or the home channel is a Dynamic Frequency Selection (DFS) channel, select a highest ranked foreign channel of the ranked list to which the at least radio is to migrate; and one of transition to the highest ranked foreign channel if the highest ranked foreign channel is a non-DFS channel, or transition to a next-highest ranked non-DFS foreign channel temporarily maintaining current client connectivity to a network through the at least one radio if the highest ranked foreign channel is a DFS channel (0021, 0026, 0044, 0048).
Regarding claim 16, Johnson discloses the AP of claim 15, wherein the instructions that when executed causes the processor to transition to the next-highest ranked non-DFS foreign channel, comprises instructions that when executed further cause the processor to perform a Channel Availability Check (CAC) assessment on the highest ranked foreign channel that is a DFS channel, and wherein the memory unit includes instructions that when executed further cause the processor to transition to the 
Regarding claim 17, Johnson discloses the AP of claim 16, wherein the memory unit includes instructions that when executed further cause the processor to perform the CAC assessment with an isolated radio chain of the at least one radio, the at least one radio having been converted to or already operating in a multi-radio mode (figure 1).
Regarding claim 18, Johnson discloses the AP of claim 15, wherein the determination that the utilization of the home channel is such that the at least one radio should transition to an alternative channel is made in response to instructions that when executed further cause the processor to determine if the utilization of the home channel comprises at least one of undesirably high noise floor and undesirably high channel interference (0026).
Regarding claim 19, Johnson discloses the AP of claim 15, wherein the memory unit includes instructions that when executed further cause the processor to check for radar signal presence on the home channel in response to the determination that the home channel comprises a DFS channel (0026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Johnson.
Regarding claim 10, Lin discloses the AP of claim 9 as disclosed above. Lin, however, fails to disclose wherein the memory includes instructions that when executed further cause the processor to temporarily transition to a highest-ranked non-DFS alternative channel to allow for the transition of the at least one radio to the isolated chain mode of operation and the allow for the scanning of the alternative DFS channel. 
In a similar field of endeavor, Johnson discloses concurrent usage and scanning of wireless channels for direct DFS to DFS channel switching. Johnson further discloses transitioning to a highest-ranked non-DFS alternative channel to allow for the transition of the at least one radio to the isolated chain mode of operation and the allow for the scanning of the alternative DFS channel (0026, 0035, 0038).
Therefore, before the effective filing date, it would have been obvious to modify Lin with the teachings of Johnson for the purpose of increasing optimal system performance by selecting the best available channels for communication.
Regarding claim 11, the combination of Lin and Johnson discloses the AP of claim 1, wherein the memory includes instructions that when executed further cause the processor to periodically scan potential alternative channels and rank the potential alternative channels based on utilization (Johnson, 0026).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646